Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered October 20, 2000, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant entered an Alford plea of guilty to attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to a prison term of IV2 to 3 years to run consecutive to the sentence he was then serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonffivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.